

116 HR 2360 IH: Renewable Energy for Puerto Rico and the U.S. Virgin Islands Act
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2360IN THE HOUSE OF REPRESENTATIVESApril 25, 2019Mr. Ted Lieu of California (for himself, Ms. Plaskett, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Agriculture to establish a renewable energy grant program for Puerto
			 Rico and the Virgin Islands of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Renewable Energy for Puerto Rico and the U.S. Virgin Islands Act. 2.Renewable energy grant program (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall establish a renewable energy program (in this section referred to as the program) under which the Secretary may award grants to covered entities to facilitate projects, in Puerto Rico and the Virgin Islands of the United States, described in subsection (c).
 (b)ApplicationsTo be eligible for a grant under the program, a covered entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require.
			(c)Grant uses
 (1)In generalA covered entity receiving a grant under the program may use grant funds for a project, in Puerto Rico or the Virgin Islands of the United States—
 (A)to develop or construct a renewable energy system; (B)to carry out an activity to increase energy efficiency;
 (C)to develop or construct an energy storage system or device for— (i)a system developed or constructed under subparagraph (A); or
 (ii)an activity carried out under subparagraph (B); (D)to develop or construct—
 (i)a smart grid; or (ii)a microgrid; or
 (E)to train residents of Puerto Rico or the Virgin Islands of the United States to develop, construct, maintain, or operate a renewable energy system.
 (2)LimitationA covered entity receiving a grant under the program may not use grant funds to develop or construct a facility that generates electricity using energy derived from—
 (A)fossil fuels; or (B)nuclear power.
 (d)Technical assistanceThe Secretary of Energy shall ensure that Department of Energy national laboratories offer to provide technical assistance to each covered entity carrying out a project assisted with a grant under the program.
 (e)ReportNot later than two years after the establishment of the program, and on an annual basis thereafter, the Secretary shall submit to Congress a report containing—
 (1)an estimate of the amount of funds disbursed under the program; (2)an estimate of the energy conservation achieved as a result of the program;
 (3)a description of challenges encountered in implementing projects described in subsection (c)(1); and
 (4)recommendations as to additional legislative measures to increase the use of renewable energy in Puerto Rico and the Virgin Islands of the United States, as appropriate.
 (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 3.GAO study and report (a)In general (1)Study and reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (A)conduct a study regarding renewable energy and energy efficiency in Puerto Rico and the Virgin Islands of the United States; and
 (B)submit to Congress a report containing— (i)the findings of the study; and
 (ii)related recommendations. (2)ComponentsThe study conducted under paragraph (1) shall consider, in relation to Puerto Rico and the Virgin Islands of the United States, the potential—
 (A)to modify existing electric power systems to use renewable energy sources; (B)to expand the use of microgrids; and
 (C)to improve energy resiliency. (b)Authorization of appropriationsThere is authorized to be appropriated $1,500,000 to carry out this section.
 4.DefinitionsIn this Act, the following definitions apply: (1)Covered entityThe term covered entity means a not-for-profit organization determined eligible by the Secretary of Agriculture for purposes of this Act.
 (2)Department of Energy national laboratoriesThe term Department of Energy national laboratories has the same meaning as the term National Laboratory under section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (3)MicrogridThe term microgrid means an electric system—
 (A)that serves the local community with a power generation and distribution system; and (B)that has the ability—
 (i)to disconnect from a traditional electric grid; and (ii)to operate autonomously when disconnected.
 (4)Renewable energy; renewable energy systemThe terms renewable energy and renewable energy system have the meanings given those terms in section 9001 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101).
 (5)Smart gridThe term smart grid means an intelligent electric grid that uses digital communications technology, information systems, and automation to, while maintaining high system reliability—
 (A)detect and react to local changes in usage; (B)improve system operating efficiency; and
 (C)reduce spending costs. 